Dismissed and Opinion filed January 8, 2004








Dismissed and Opinion filed January 8, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00774-CV
____________
 
MIKA G. JEFFRIES,
Appellant
 
V.
 
CONTINENTAL AIRLINES, INC., Appellee
 

 
On Appeal from the
189th District Court
Harris County, Texas
Trial Court Cause No.
02-21583
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed March 31, 2003.  The clerk=s record was filed on October 20,
2003.  There is no reporter=s record.  No brief was filed.
On December 11, 2003, this Court issued an order stating that
unless appellant submitted a brief, together with a motion reasonably
explaining why the brief was late, on or before December 22, 2003, the Court
would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).
Appellant filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed January 8, 2004.
Panel consists of Justices
Edelman, Frost, and Guzman.